FILED
                            NOT FOR PUBLICATION                             NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 08-35891

               Plaintiff - Appellee,             D.C. Nos.    2:03-CR-00129-FVS
                                                              2:07-CV-00123-FVS
  v.
                                                 MEMORANDUM *
ROSHON E. THOMAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of Washington
                    Fred L. Van Sickle, District Judge, Presiding

                           Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Federal prisoner Roshon E. Thomas appeals pro se from the district court’s

order denying his Federal Rule of Civil Procedure 60(b)(4) motion for relief from

final judgment. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Thomas contends the district court erred by denying his Rule 60(b) motion,

which alleged that the district court failed to address six of the claims raised in his

28 U.S.C. § 2255 motion. The district court properly concluded that Thomas’

motion was, in effect, an unauthorized second or successive motion under § 2255.

See 28 U.S.C. § 2244(a); Gonzalez v. Crosby, 545 U.S. 524, 532 & n.4 (2005).

      To the extent that Thomas’ contentions may be construed as a request for

authorization to file a second or successive § 2255 motion, see Cooper v.

Calderon, 274 F.3d 1270, 1275 (9th Cir. 2001) (per curiam), such a request is

denied because Thomas has not made the requisite showing under 28 U.S.C.

§ 2255(h).

      Thomas’ request to expand the certificate of appealability is denied. See 9th

Cir. R. 22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

      Thomas’ motion to expedite is denied as moot.

      AFFIRMED.




                                            2                                     08-35891